Citation Nr: 1219254	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-29 207	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 19, 2011, and in excess of 20 percent thereafter, for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in April 2012; he cancelled the hearing and has not requested that the hearing be rescheduled.

In a March 2012 statement in support of claim, the Veteran asserted entitlement to a temporary total rating based on lower back surgery in December 2011.  The Originating Agency has not adjudicated the claim, and the Board accordingly does not have jurisdiction over it.  It is therefore referred to the Originating Agency for appropriate action.



FINDING OF FACT

On March 16, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desires to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2011 Decision Review Officer decision, the rating for degenerative disc disease of the thoracolumbar spine was increased to 10 percent effective February 1, 2007, and increased to 20 percent from March 19, 2011; and the rating for gastroesophageal reflux disease with hiatal hernia was increased to 10 percent, effective February 1, 2007.

In a March 2012 statement, the Veteran essentially stated that he was satisfied with the December 2011 Decision Review Officer decision and desired to withdraw his appeal.  Therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


